Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion by denying as untimely respondent’s motion for post fact-finding disclosure on the day the hearing to determine damages suffered by the victim was scheduled to begin. The court did not err in ordering respondent to pay as restitution one seventh of the victim’s damages of $4,000. The amount of restitution ordered is supported by sufficient evidence and is not against the weight of the evidence and, according great weight to the court’s determination, as we must (see, Matter of James A., 205 AD2d 621), we decline to disturb it. (Appeal from Order of Onondaga County Family Court, Rossi, J.—Juvenile Delinquency.) Present—Pine, J. P., Fallon, Wesley, Davis and Boehm, JJ.